DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
	Applicant’s election with traverse of claims 21-30, as well as the following species: dasatinib as the specific Src inhibitor, in the reply filed June 03, 2022, is acknowledged.
The traversal is on the following ground(s):

    PNG
    media_image1.png
    172
    569
    media_image1.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As set forth in the previous Office Action filed February 4, 2022, responsive to communication filed on April 10, 2020, Groups I-V only share a technical feature of a phosphorylation inhibitor/Src inhibitor. This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Buettner (Buettner et al., Mol Cancer Res, 2008, 6(11), 1766-1774), as recorded. 
Even though the amended claims introduced limitations: “a tumor cell in which a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1, or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1 is/are phosphorylated” to claim 37; and “a tumor cell in which a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1, or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1 is/are phosphorylated” to claim 38, not all of the independent claims recite these limitations, i.e. claim 35. Thus a “phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1” is not a special technical feature for all of the independent claims. 
Additionally, as described in 112(b) rejection below, given BRI, claim 1 encompass a method treating any tumor cell regardless of phosphorylation status of Tyr111 and/or Tyr249 of IDO1 (or a subject who carries the tumor cell, See claim 1). Thus, claim 1 reads on the method of treating tumor with dasatinib, taught by Buettner and references cited in following sections, because as evidenced by the instant application dasatanib is a “phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”. In addition, as explained in more detail in the 103 rejections below, the prior art teaches or suggests the method of claim 21. 
Therefore, as set forth in the previous Office Action, the technical feature linking the inventions of Groups I-V does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Thus, the requirement is still deemed proper and is therefore made FINAL.
Upon review and reconsideration, in view of Applicant’s amendments, Group V (claims 37-40) is rejoined for examination.
Claims 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 21-30, and 37-40 are presented for examination.

Priority
Acknowledgement is made that this application claims priority to foreign applications: JP 2017-127973, filed 2017-06-29.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "a subject who carries the tumor cell" renders the claim indefinite because claim 21 recites “inhibiting the growth and/or invasion of a tumor cell” and “a tumor cell in which the tyrosine residues(s) is/are phosphorylated” and it is unclear which tumor cell “the tumor cell” refers to. 
Claims 22-25 are dependent on claim 21 directly or indirectly.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 24-27, 29-30 and 37-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The rejected claims are drawn to a method for inhibiting the growth and/or invasion of a tumor cell (claim 21), or a method for enhancing anti-tumor effect of a therapy for the purpose of removing immunosuppression caused by cancer (claim 26) wherein the method includes administering a phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1 to a tumor cell in which the tyrosine residue(s) is/are phosphorylated or a subject who carries the tumor cell. The specification teaches that the phosphorylation inhibitor or a dephosphorylation agent at least encompasses a Src inhibitor or an inhibitor against a factor which increases phosphorylation activity of Src, including compounds and antibodies that inhibit the action of the kinase Src, and compounds and nucleic acids that inhibit the expression of the Src gene. See [0083] and [0084]. The inhibitor even encompasses “an inhibitor of a factor that enhances the activation of Src and an inhibitor of a factor that activates the expression of Src gene”, See [0086], which would include genes (targets) regulating Src expression and activity.  Therefore, inhibitor can be small molecule drug, peptide, protein, antibody, oligonucleotide, or siRNA, etc… These compounds vary significantly, have different structures and physical/chemical properties, function through different mechanisms, and target to different genes in the Src pathway. 
These claims lack written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Gath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention"); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) ("the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed").
Specifically, with regard to a method of treating tumor with “a phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”, the following applies: 
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
Courts have stated that “[i]n claims involving [non-genetic] chemical materials, generic formulae usually indicate with specificity what the generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). (emphasis added).   There is no such specificity here, nor could one skilled in the art identify any particular compound encompassed by the claims. To the contrary, the specification states that the claimed compounds are derived from the recited substituents.
Here, Applicant desires patent protection for methods of using “a phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”. However, in view of the above, the specification does not provide adequate written description of the phosphorylation inhibitor or the dephosphorylation agent. Specifically, Applicant fails to disclose any other compounds, besides those covered by the formulas in the specification and claims (i.e. paragraphs [0083-0086]), and in relation to the above, these disclosed species or subgenus do not represent the substantial variety covered by the genus of “a phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”.
With regard to the functional definition of “a phosphorylation inhibitor or a dephosphorylation agent against phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”, the specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116) because the specification contains almost no information by which a person of ordinary skill in the art would understand that the inventors possessed the all of the recited compounds. At best, it simply indicates that one should test an infinite number of compounds to see if the compounds can perform the required activity of inhibiting (against) phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1.  In this connection, the specification contains no structural or specific functional characteristics of those compounds which inhibit or against the specific tyrosine(s) of IDO1, besides those compounds instantly disclosed, see In re ’318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”).
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent...‘is not a reward for the search, but compensation for its successful conclusion.’ ... For that reason, the written description requirement prohibits a patentee from ‘leaving it to the ... industry to complete an unfinished invention.’” (citations omitted)).
In addition, for the elected species: dasatanib, the instant specification teaches that dasatanib in combination with an anti-PD-1 antibody (BioXCell, clone RMP-1-14) showed an excellent tumor growth inhibitory effect in mice implanted with MC38 mouse cancer cells. MC38 is a mouse cancer cell that expresses IDO1, however, the phosphorylation status of tyrosine residue(s) corresponding to the 111-th position and/or the 249-th position is not clear for MC38 cancer cells before and after treatment. See Example 10. In another example, dasatanib and anti-PD-1 antibody combination showed a remarkable tumor growth inhibitory effect for mice implanted with MCA205 IDO1WT (mouse cancer cells expressing wild-type mouse IDO1 gene). Again, the phosphorylation status of tyrosine residue(s) corresponding to the 111-th position and/or the 249-th position is not clear for MCA205 IDO1WT cancer cells before and after treatment. It is known that dasatanib is an inhibitor of Src, BCR-Abl, Fyn, Yes, Lck, Arg, Kit, EphA2, EGFR, PDGFRβ, and shows activity for various cancers, as taught by Roskoski (Roskoski, Pharmacological Research 94(2015) 9-25, Publication Date: 2015-02-03), See whole document, page 21-Table 4 in particular. Furthermore, Buettner (Buettner et al., Mol Cancer Res, 2008, 6(11), 1766-1774, Publication Date: November, 2008, cited in the previous Office Action) teaches that Src family kinases (SFK) are involved in regulating a multitude of biological processes, including cell adhesion, migration, proliferation, and survival, depending on the cellular context. Dasatinib (BMS-354825) is a dual Src/Abl kinase inhibitor with potent antiproliferative activity against hematologic malignancies harboring activated BCR-ABL. Buettner teaches that dasatinib blocks migration and invasion of human melanoma cells without affecting proliferation and survival; dasatanib completely inhibits SFK kinase activity at low nanomolar concentrations in all eight human melanoma cell lines investigated. In addition, two known downstream targets of SFKs, focal adhesion kinase and Crk-associated substrate (p130CAS), are inhibited with similar concentrations and kinetics. See Abstract. Buettner further teaches that dasatinib exerts its actions on human melanoma cells at least in part through blockade of major signaling pathways involved in cell migration and invasion, in particular the SFK/FAK/p130CAS and the EphA2 signaling pathway. Thus, phosphorylation of large number of proteins could be affected by dasatanib administration. Applicants have not established correlation with regard to the anti-tumor activity (or activity of removing immunosuppression caused by cancer) of dasatanib and phosphorylation of: a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1. 
Taken together, the specification lacks adequate written description for the claimed methods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-30 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo et al., Cancer Treatment Review 36(2010): 492-500, Publication Year: 2010), in view of Volpi (Volpi et al., Neuropharmacology, 102 (2016): 59-71, Publication Date: 2015-10-30), Albini (Albini et al., J. Cell. Mol. Med. Vol 21, No 1, 165-176, Publication Date: 2016-09-30) and Buque (Buque et al., Oncoimmunology, vol 5, No 6, e1149674, Publication Date: 2016-05-23).
Araujo teaches that SRC is a tyrosine kinase that plays a role in oncogenic, invasive and bone-metastatic processes. It has therefore been prioritized as a candidate therapeutic target in patients with solid tumors. Several SRC inhibitors are now in development, of which dasatinib has been most explored. Preclinical studies in a wide variety of solid tumor cell lines, including prostate, breast and glioma, have shown that that dasatinib acts as a cytostatic agent, inhibiting the processes of cell proliferation, invasion and metastasis. Dasatinib also inhibits the activity of osteoclasts, which have a major role in the development of metastatic bone lesions. Dasatinib has additive or synergistic activity in combination with a number of other agents, including cytotoxic agents and targeted therapies, providing a rationale for combination treatment in a clinical setting. Emerging clinical data with dasatinib support experimental observations, with preliminary phase 1 and 2 data demonstrating activity, both as a single agent and as combination therapy, in a range of solid tumors. Future clinical trials will further assess the clinical value of SRC inhibition with dasatinib. See Abstract.
Araujo teaches that dasatanib targets multiple kinase, including SRC, SFKs, BCR-ABL, c-KIT, PDGFR, c-FMS, EPHA2. See Table 1 and Introduction.
Araujo teaches dasatanib shows activity in cell lines derived from solid tumors, including prostate, breast, glioblastoma. See § Preclinical activity of dasatanib.
Araujo teaches that increased SRC activation has been shown to contribute to chemo resistance, which can be counteracted in vitro using SRC inhibitor, suggesting dasatanib in combination with other therapeutic agents, See page 494, col. 2, para. 4.
Araujo teaches that dasatanib shows synergistic activity in combination with cetuximab (a monoclonal antibody inhibitor of EGFR), doxorubicin (an anthracycline), amrubicin, cisplatin, epirubicin, docetaxel, oxaliplatin, or temozolomide in treating various cancers. See pages 494-496, § Rationale for combination treatment with dasatanib.
Araujo teaches that emerging trial data have demonstrated clinical activity and safety of dasatanib during treatment of patients with solid tumors. Combination treatment with dasatanib and several other agents has been well tolerated with no unexpected toxicities. See page 498, col. 2, para. 3.
Araujo teaches that activated SRC induces tyrosine kinase phosphorylation in tumor cells.  See page 4-Glioma. 
Araujo teach as set forth above. However, Araujo does not teach that dasatanib inhibits or against the phosphorylation of “a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”.
Volpi teaches that IDO1 is a natural immunoregulatory mechanism that contributes to immune suppression and tolerance in a variety of settings. IDO1 immunoregulatory effects are mainly mediated by DCs and involve tryptophan deprivation and production of immunoactive kynurenines. See page 66, col. 1, para. 3.
Volpi teaches that IDO1-dependent effects also include non-enzymic functions, namely intracellular signaling events that, initiated by phosphorylation of specific domains (i.e., immunoreceptor tyrosine-based inhibitory motifs or ITIMs) in the enzyme, are involved in reprogramming gene expression and in the induction of a stably regulatory phenotype in splenic DCs. In particular, IDO1 ITIM phosphorylation is triggered in DCs by TGF-β, via a pathway that requires PI3K and a tyrosine kinase of the Src family, e.g. Src in conventional DCs, that phosphorylates IDO1 ITIMs, thus creating docking sites for protein phosphatases such as SHP-1 and SHP-2. These events lead to the activation of an immunoregulatory signaling pathway in DCs that relies on the noncanonical NF-κB pathway, endogenous production of TGF-β, and induction of the IDO1 gene, perpetuating the IDO1 signaling events and the consequent immunosuppressive effects over the long term. See page 66, col. 2, para. 1.
Albini teaches that a signaling function has recently been described for the phosphorylated form of the IDO1 protein, by identification of ITIM1 and ITIM2 containing a phosphorylable tyrosine residue. See Introduction.
Albini teaches that phosphorylation of IDO1 protein occurs in the tyrosine-115 and tyrosine-253 residues, present in the respective ITIM1 and ITIM2 motifs of mouse IDO1 (NP_032350.1). See Fig. 1, and page 167, col.2, para. 4. As shown below with an alignment of mouse and human IDO1, tyrosine-115 and tyrosine-253 residues of mouse IDO1 correspond to the 111-th position and/or the 249-th position of human IDO1:
indoleamine 2,3-dioxygenase 1 [Homo sapiens]
Sequence ID: NP_002155.1Length: 403Number of Matches: 1

Query  10   EGSRRILEDHHIDEDVGFALPHPLVELPDAYSPWVLVARNLPVLIENGQLREEVEKLPTL  69
            E S  I +++HIDE+VGFALP+P   LPD Y+ W+ +A++LP LIE+GQLRE VEKL  L
Sbjct  6    ENSWTISKEYHIDEEVGFALPNPQENLPDFYNDWMFIAKHLPDLIESGQLRERVEKLNML  65

Query  70   STDGLRGHRLQRLAHLALGYITMAYVWNRGDDDVRKVLPRNIAVPYCELSEKLGLPPILS  129
            S D L  H+ QRLA L LG ITMAYVW +G  DVRKVLPRNIAVPYC+LS+KL LPPIL 
Sbjct  66   SIDHLTDHKSQRLARLVLGCITMAYVWGKGHGDVRKVLPRNIAVPYCQLSKKLELPPILV  125

Query  130  YADCVLANWKKKDPNGPMTYENMDILFSFPGGDCDKGFFLVSLLVEIAASPAIKAIPTVS  189
            YADCVLANWKKKDPN P+TYENMD+LFSF  GDC KGFFLVSLLVEIAA+ AIK IPTV 
Sbjct  126  YADCVLANWKKKDPNKPLTYENMDVLFSFRDGDCSKGFFLVSLLVEIAAASAIKVIPTVF  185

Query  190  SAVERQDLKALEKALHDIATSLEKAKEIFKRMRDFVDPDTFFHVLRIYLSGWKCSSKLPE  249
             A++ Q+   L KAL +IA+ LEKA ++F ++ D V+P  FF VLRIYLSGWK + +L +
Sbjct  186  KAMQMQERDTLLKALLEIASCLEKALQVFHQIHDHVNPKAFFSVLRIYLSGWKGNPQLSD  245

Query  250  GLLYEGVWDTPKMFSGGSAGQSSIFQSLDVLLGIKHEAGKESPAEFLQEMREYMPPAHRN  309
            GL+YEG W+ PK F+GGSAGQSS+FQ  DVLLGI+  AG    A+FLQ+MR YMPPAHRN
Sbjct  246  GLVYEGFWEDPKEFAGGSAGQSSVFQCFDVLLGIQQTAGGGHAAQFLQDMRRYMPPAHRN  305

Query  310  FLFFLESAPPVREFVISRHNEDLTKAYNECVNGLVSVRKFHLAIVDTYIMKPSKKKPTDG  369
            FL  LES P VREFV+S+ +  L +AY+ CV  LVS+R +HL IV  YI+ P+ ++P + 
Sbjct  306  FLCSLESNPSVREFVLSKGDAGLREAYDACVKALVSLRSYHLQIVTKYILIPASQQPKEN  365

Query  370  DKSEEPSNVESRGTGGTNPMTFLRSVKDTTEKALL  404
              SE+PS +E++GTGGT+ M FL++V+ TTEK+LL
Sbjct  366  KTSEDPSKLEAKGTGGTDLMNFLKTVRSTTEKSLL  400

Buque teaches that the accumulation of immunosuppressive cells, rather
than immune effector cells, within the tumor microenvironment limits the clinical benefits provided not only by anticancer immunotherapy, but also by various radio- and chemo therapeutic regimens. In line with this notion, elevated intratumoral levels of Tregs, M2 TAMs and other immunosuppressive cells have been shown to predict dismal therapeutic outcome in multiple cohorts of individuals bearing solid malignancies. Taken together, these observations provide a strong rationale to the development of clinically implementable strategies aimed at reverting immunosuppression within the tumor microenvironment, a wave of investigation that has been intensively pursued throughout the past decade, both preclinically and clinically. See pages 1-2 bridging paragraph.
	Buque teaches that “checkpoint blockers”, i.e., anti-PD-1 antibody, have direct immunostimulatory effects, which can be used to counteract immunosuppressive systems established within the tumor microenvironment for therapeutic purpose. See page 2, col. 1, paras 2-3.
Buque teaches that IDO1 has a key function in the establishment and maintenance of peripheral tolerance as it exerts major immunosuppressive effects. See page 2, col. 2, para. 4.
Buque teaches that targeting IDO1 by pharmacological, genetic and immunological means has been associated with therapeutic effects in several distinct rodent models of carcinogenesis, and such effects were accompanied by the (re)elicitation of tumor-targeting immune responses. See page 3, col. 1, para. 1.
Buque teaches that IDO inhibitor alone or in combination with other agents (e.g. pembrolizumab) have been used in cancer treatment. See Table. 1, and § IDO1 inhibitors.
Buque teaches nivolumab and pembrolizumab are two PD-1 targeting agents approved by the FDA. See page 2-paragraph bridging the columns. 
Buque teaches that IDO1 inhibitors are promising agents to target the immunological tumor microenvironment for therapeutic purposes. See page 12, col. 2, para. 1.
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use an SRC inhibitor, e.g. dasatanib, to treat tumor, as taught by Araujo. Based on teachings from Volpi and Albini, one ordinary skilled in the art would have recognized that inhibition of SRC by dasatanib administration would have inhibited phosphorylation of “a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”, because SRC is responsible for tyrosine phosphorylation of ITIM domain of IDO1. Based on the teachings from Volpi and Buque, one ordinary skilled in the art would have recognized that dasatanib treatment would also inhibit IDO1 signaling, because the tyrosine phosphorylation (Tyr111 and Tyr249) of ITIMs is critical for SHP-1 and SHP-2 docking, and IDO1 signaling in DCs, as taught by Volpi; and inhibition of IDO1 in combination with immunostimulatory agents like nivolumab and pembrolizumab would help to revert immunosuppression within the tumor microenvironment, as taught by Buque. Taken together, one ordinary skilled in the art would have recognized that SRC inhibitor, e.g. dasatanib, would be able to inhibit phosphorylation of the tyrosine(s), down-regulate IDO1 activity, and in turn would have been effective to treat a tumor cell, or to remove immunosuppression in tumor microenvironment, in which the tyrosine residue(s) in ITIMs (e.g. a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1) are phosphorylated. The motivation would have been to find an optimal treatment for a suitable patient population.

Claim(s) 21-30 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo et al., Cancer Treatment Review 36(2010): 492-500, Publication Year: 2010), in view of Volpi (Volpi et al., Neuropharmacology, 102 (2016): 59-71, Publication Date: 2015-10-30), Albini (Albini et al., J. Cell. Mol. Med. Vol 21, No 1, 165-176, Publication Date: 2016-09-30) and Porkka (Porkka et al., Journal of Clinical Oncology, volume 32, Issue 15, suppl, Meeting Abstract, 2014 ASCO annual Meeting I, Publication Date: 2014-05-20).
Araujo, Volpi, and Albini teach as set forth above. It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use an SRC inhibitor, e.g. dasatanib, to treat tumor, as taught by Araujo. Based on teachings from Volpi and Albini, one ordinary skilled in the art would have recognized that inhibition of SRC by dasatanib administration would have inhibited phosphorylation of “a tyrosine residue(s) at the 111-th position and/or the 249-th position of human IDO1; or a tyrosine residue(s) of non-human IDO1 at a position(s) corresponding to the 111-th position and/or the 249-th position of human IDO1”, because SRC is responsible for tyrosine phosphorylation of ITIM domain of IDO1. Based on the teachings from Volpi, one ordinary skilled in the art would have recognized that dasatanib treatment would also inhibit IDO1 signaling, because the tyrosine phosphorylation (Tyr111 and Tyr249) of ITIMs is critical for SHP-1 and SHP-2 docking, and IDO1 signaling in DCs.
However, Araujo, Volpi, and Albini do not teach dasatanib in combination with anti-PD-1 or anti-PD-L1 antibody to inhibit the growth and/or invasion of a tumor cell, or remove immunosuppression caused by cancer. 
Porkka teaches that CML has become a chronic disease for many pts treated with BCR-ABL1 tyrosine kinase inhibitors (TKIs). However, new approaches are needed to increase the prevalence of deep responses suitable for treatment discontinuation and to treat resistant/recurrent CML. Immune cell–mediated approaches (e.g., stem cell transplantation, interferon-α) can be effective. PD-1 ligation provides a negative costimulatory signal governing the balance between T-cell activation and tolerance. The potent second-generation TKI dasatinib may have synergy with nivolumab, a fully human IgG4 PD-1 immune checkpoint inhibitor antibody. Nivolumab has shown encouraging clinical activity against several solid tumors. PD-1 is upregulated on CD8+ T cells in CML pts and blocking the PD-1/ligand interaction prolonged survival in a murine model. See § Background.
Porkka teaches that in an open-label, phase 1b dose-escalation study, pts must be aged ≥18 years(y) and have Philadelphia chromosome–positive CML-CP/AP, ECOG performance status ≤1, and no known dasatinib-resistant BCR-ABL1 mutations. Pts must have received ≥2prior TKIs, be progressing, or have had resistance, intolerance, or suboptimal response to the most recent therapy. Treatment in the dose-escalation phase is dasatinib100 mg (CP) or 140 mg (AP) once daily with nivolumab 0.3mg/kg (dose level [DL] –1), 1 mg/kg (DL 1), or 3 mg/kg (DL 2) by intravenous injection every 2 weeks for ≤2 y, followed by≤1 y of dasatinib only. Treatment in the expansion phase will be dasatinib (same doses) + nivolumab (dose based on safety). The primary objective is to determine safety and tolerability. Secondary endpoints are major molecular response (MMR) and molecular response (MR) rates at 6,12, 24, and 36 months and time to and duration of MM Rand MR up to 36 months. See § Methods.
Regarding limitation “for the purpose of removing immunosuppression caused by cancer”, nivolumab will remove immunosuppression.
Based on the teachings from Araujo, Volpi, Albini, and Porkka, it would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use combination treatment with dasatanib and an anti-PD-1 antibody e.g. nivolumab, to inhibit the growth and/or invasion of a tumor cell, or remove immunosuppression caused by cancer, because dasatanib may have synergy with nivolumab, as taught by Porkka. One ordinary skilled in the art would have been motivated to do so to develop an optimal treatment for a suitable patient population. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/Primary Examiner, Art Unit 1642